Lyon, J.
A few exceptions were taken on the trial to rulings upon objections to the admission of testimony, hut they are quite unimportant. Besides these, the only exception preserved in the record is to the order denying the motion for a new trial. The bill of exceptions is not certified to contain all of the testimony; and because it is not so certified, the judgment cannot be disturbed for the alleged want of sufficient evidence to support the verdict. And because there are no material exceptions, it cannot be disturbed for any alleged error in the rulings of the court. So far as we can perceive from the record before us, the motion for a new trial was properly denied. The record disclosing no error which can be reviewed by this court, we must necessarily affirm the judgment of the circuit court.
By the Court. — Judgment affirmed.